DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.

Status of Claims
Claims 1-5 and 10 are presently under consideration and claims 6-9 remain withdrawn from consideration as set for in applicant’s response filed on 15 July 2021.
Upon further search and consideration of applicant’s amended claims as set for in applicant’s response filed on 15 July 2021, new prior art was uncovered and a new grounds of rejection is set forth below. The prior grounds of rejection is thus withdrawn.
Applicant’s amendments to the claims have also raised new issues of indefiniteness and new matter and new rejections under 35 U.S.C. 112(a) and 112(b) are recited below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: number 28 in Figs 3B and 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 in the last line recites “not greater than the ½ diffusion length T” which should recite “not greater than ½ the diffusion length T” for clarity. 
Claim 10 in the last line recites “not greater than the ½ diffusion length T” which should recite “not greater than ½ the diffusion length T” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 with numerals referencing applicant’s instant Fig. 6 recites: “a bottom electrode (67), coupled to the P-type semiconductor (61), wherein the bottom electrode (67) and each of the microelectrode columns (671) are integrally formed, and the microelectrode columns (671) are electrically connected with each other” but applicant’s instant specification does not appear to have sufficient written support for the claim 10 recitation “wherein the bottom electrode (67) and each of the microelectrode columns 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein when the P-type semiconductor (21) has a diffusion length T, the distance between the PN junction (23) and each of upper ends of the microelectrode columns (271) are not greater than the 1/2 diffusion length T” which is a conditional statement because of the use of the word “when”. This makes the claim 
Claims 2-5 are also rejected as indefinite by depending form indefinite claim 1.

Claim 2 recites “the deep trench” in lines 1 and 3 and recites “the microelectrode column” in line 2, but claim 1 from which claim 2 depends recites “a plurality of deep trenches” and ”a plurality of microelectrode columns” and thus it’s not clear which microelectrode column of the plurality of microelectrode columns and which deep trench of the plurality of deep trenches are being referenced in claim 2. As such, the scope of claim 2 cannot be determined and is rendered indefinite.

Claim 3 recites “the deep trench” in lines 1 and 2 but claim 1 from which claim 3 depends recites “a plurality of deep trenches” and thus it’s not clear which deep trench of the plurality of deep trenches is being referenced in claim 3. As such, the scope of claim 3 cannot be determined and is rendered indefinite.

Claim 4 recites “the microelectrode column” in line 1, but claim 1 from which claim 4 depends recites ”a plurality of microelectrode columns” and thus it’s not clear which microelectrode column of the plurality of microelectrode columns is being 

Claim 10 recites “wherein when the N-type semiconductor (62) has a diffusion length T, the distance between4Serial No. 16/114,235 the PN junction (63) and each of lower ends of the microelectrode columns (671) are not greater than the 1/2 diffusion length T” and is rejected as indefinite for the same reasons as outlined for claim 1 above.
Claim 10 recites “wherein the bottom electrode (67) and each of the microelectrode columns (671) are integrally formed”, but the bottom electrode (67) and the microelectrode columns (671) are electrodes of opposite polarity, not in electrical contact and formed on opposite sides of the solar cell 60 and it’s not clear how these electrodes are considered “integrally formed”. Applicant’s instant specification does not set forth a particular definition of “integrally formed” and does not explicitly recite the term “integrally formed” or provide any further guidance for interpretation of this term. As such, the scope of claim 10 cannot be reasonably determined and is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukuma et al (JP H05-013543B2, reference made to attached English machine translation).

Regarding claim 1 Matsukuma discloses a solar cell (Fig. 1 see: solar cell 1), comprising: 
an N-type semiconductor (Fig. 1 see: n-type semiconductor layer 14); 
a P-type semiconductor (Fig. 1 see: p-type substrate region 12 serving as a solar cell base), closely combined with-the N-type semiconductor, and a PN junction being formed between the P-type semiconductor and the N-type semiconductor (Pages 3-4 of Translation, under [Example], Fig. 1 see: n-type semiconductor layer 14 is diffused into p-type substrate region 12 thus forming a PN junction), and the P-type semiconductor including a plurality of deep trenches (Pages 3-4 of Translation, under [Example], Fig. 1 see: groove shaped projected aluminum silicon alloy layer 10’ formed into p-type substrate region 12 formed through laser irradiation where this irradiation process is considered to form trenches simultaneously with the formation of the projected aluminum silicon alloy layer 10’); 

a bottom electrode, coupled to the P-type semiconductor (Fig. 1 see: aluminum silicon alloy layer 10 on back surface 18 of p-type substrate region 12), and including a plurality of microelectrode columns that are embedded into the deep trenches (Pages 3-4 of Translation, under [Example], Fig. 1 see: groove shaped projected aluminum silicon alloy layer 10’ formed into p-type substrate region 12), wherein the bottom electrode and each of the microelectrode columns are integrally formed, and the microelectrode columns are electrically connected with each other (Pages 3-4 of Translation, under [Example], Fig. 1 see: groove shaped projected aluminum silicon alloy layer 10’ formed into p-type substrate region 12 are formed from aluminum silicon alloy layer 10 and thus integrated with and electrically connected to aluminum silicon alloy layer 10); 
wherein when the P-type semiconductor has a diffusion length T, the distance between the PN junction and each of upper ends of the microelectrode columns are not greater than the 1/2 diffusion length T (Pages 3-4 of Translation, under [Example], Fig. 1 see recitation “when the depth of the protruding portion is set so that the base thickness of the solar cell element in this portion is less than or equal to half of the carrier diffusion length of the base and the ratio of the back surface of the protruding portion to the entire area of the back surface is increased, the conversion efficiency of the solar cell element increases” where this base thickness is equivalent to the distance between the upper ends of  projected aluminum silicon alloy layer 10’ and the main surface 17 where the pn junction between n-type layer 14 and p-type base layer 12 is located).

Regarding claim 3 Matsukuma discloses the solar cell of claim 1, wherein the deep trench has two extension lines formed on both sides of the deep trench to define an acute angle (θ) (Pages 3-4 of Translation, under [Example], Fig. 1 see: groove where shaped projected aluminum silicon alloy layer 10’ is formed has sides that taper with the depth into the semiconductor substrate 12 and thus has two extension lines that define an acute angle (θ) as in Fig. 5C of applicant’s instant drawings).  

Regarding claim 4 Matsukuma discloses the solar cell of claim 1, wherein the microelectrode column has a cross section in a substantially rectangular, square, rhombus, circular, polygonal, elliptic or wavy shape (Pages 3-4 of Translation, under [Example], Fig. 1 see: groove shaped projected aluminum silicon alloy layer 10’ formed into p-type substrate region 12 are formed through laser irradiation with a laser spot and thus are considered to have either a circular shape or a substantially rectangular shape).  

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang (US 2011/0056548) as further evidenced by PVEducation: Diffusion Length (https://web.archive.org/web/20170613192042/ http://www.pveducation.org/pvcdrom/diffusion-length).

Regarding claim 1  Wang discloses a solar cell (Fig. 3 see: wafer based solar cell 5), comprising: 

a P-type semiconductor, closely combined with-the N-type semiconductor (Fig.  see: P-type semiconductor layer 51), and a PN junction being formed between the P-type semiconductor and the N-type semiconductor (Fig. 3 see: P-N junction 54 formed between N-type semiconductor layer 53 and P-type semiconductor layer 51), and the P-type semiconductor including a plurality of deep trenches ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B); 
a top electrode, directly coupled to the N-type semiconductor (Fig. 3 see: front contact 55 on N-type semiconductor layer 53); and 
a bottom electrode, coupled to the P-type semiconductor ([0019], Fig. 3 see: rear contact 56 having flat regions 58 on P-type semiconductor layer 51), and including a plurality of microelectrode columns that are embedded into the deep trenches ([0019], Fig. 3 see: rear contact 56 having regions coated on the inner surfaces of etched regions 57, analogous to the claimed microelectrode columns), wherein the bottom electrode and each of the microelectrode columns are integrally formed, and the microelectrode columns are electrically connected with each other ([0019], Fig. 3 see: regions coated on the inner surfaces of etched regions 57 of rear contact 56 and flat regions 58 of rear contact 56 are integrated together as a coating); 
Regarding the claim 1 limitation “wherein when the P-type semiconductor (21) has a diffusion length T, the distance between the PN junction (23) and each of upper ends of the microelectrode columns (271) are not greater than the 1/2 diffusion length T” Wang teaches in para [0015] the bottoms of etched regions 52 where the upper 
 
Regarding claim 2 Wang discloses the solar cell of claim 1, wherein the deep trench is a hollow structure, and an external surface of the microelectrode column being closely attached to the deep trench and electrically coupled to the P-type semiconductor ([0019], Fig. 3 see: rear contact 56 having regions coated on the inner surfaces of etched regions 57, analogous to the claimed hollow microelectrode columns).  

Regarding claim 3 Wang discloses the solar cell of claim 1, wherein the deep trench has two extension lines formed on both sides of the deep trench to define an acute angle (θ) ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B having tapered sides and thus has two extension lines that define an acute angle (θ) as in Fig. 5C of applicant’s instant drawings).  

Regarding claim 4 Wang discloses the solar cell of claim 1, wherein the microelectrode column has a cross section in a substantially rectangular, square, rhombus, circular, polygonal, elliptic or wavy shape ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B where rear contact 56 microcolumns have shapes conforming to the deeply-etched structures 52 and thus have a substantially rectangular or circular cross-section (Figs. 2A-2B)).  

Regarding claim 10 Wang discloses a solar cell (Fig. 3 see: wafer based solar cell 5) and although the embodiment is described for a P-type semiconductor wafer, Wang teaches the deeply-etched structures can be applied to a solar cell formed from an N-type semiconductor wafer and having the like structures as shown in Fig. 1 and Fig. 3 (para [0021]) and in such a switched configuration for Fig. 3, the solar cell would comprise:
an N-type semiconductor (Fig. 3, see: layer 51); 
a P-type semiconductor (Fig. 3, layer 53), tightly combined with the N-type semiconductor, and a PN junction being formed between the P-type semiconductor and the N-type semiconductor (Fig. 3, P-N junction 54), and the N-type semiconductor (62) including a plurality of deep trenches (Fig. 3, independent holes or deeply-etched structures 52); 
a top electrode (Fig. 3, rear contact 56), directly coupled to the N-type semiconductor, and including a plurality of microelectrode columns that are embedded 
a bottom electrode (Fig. 3, front contact 55), coupled to the P-type semiconductor (Fig. 3, layer 53), wherein the bottom electrode  and each of the microelectrode columns are integrally formed (Fig. 3, see: front contact 55 is broadly considered integrally formed with portions of rear contact 56 coated on etched regions 57 as all these parts are integrated as a single solar cell unit 5), and the microelectrode columns are electrically connected with each other (Fig. 3, see: rear contact 56 electrically interconnects the regions coated on the inner surfaces of etched regions 57).
Regarding the claim 10 limitation “wherein when the N-type semiconductor (62) has a diffusion length T, the distance between4Serial No. 16/114,235 the PN junction (63) and each of lower ends of the microelectrode columns (671) are not greater than the 1/2 diffusion length T” Wang teaches in para [0015] the bottoms of etched regions 52 where the upper regions of the microcolumns formed by rear contact 56 are located are within 50 micrometers of the opposite side of the semiconductor wafer (front surface where P-N junction 54 is formed). Wang teaches the semiconductor wafer is a single crystalline semiconductor such as silicon (para [0015]-[0016], [0019]) and PVEducation: Diffusion Length evidences for single crystalline silicon solar cells, the diffusion length is typically 100-300µm. As such, the rear contact 56 of Wang being located within 50 micrometers of the opposite side of the semiconductor wafer (front surface where P-N junction 54 is formed) inherently meets the claim 1 limitation where the distance between the PN junction and each of upper ends of the microelectrode columns are not greater than the 1/2 diffusion length T.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0056548) as further evidenced by PVEducation: Diffusion Length (https://web.archive.org/web/20170613192042/http://www.pveducation.org/pvcdrom/diffusion-length) as applied to claims 1-4 and 10 above, and further in view of Lewerenz (US 2007/0028957).

Regarding claim 5 Wang discloses the solar cell of claim 1, but does not explicitly disclose wherein the distance between two adjacent microelectrode columns is not greater than the diffusion length T.
Lewerenz discloses in paras [0007]-[0008] a distance between two adjacent electrode columns (Fig. 1, metal nanoemitters NE) D is ≤                         
                            √
                            2
                        
                    L where L is the diffusion length which entirely overlaps applicant’s claimed range where the distance between two adjacent microelectrode columns is not greater than the diffusion length. Lewerenz discloses in paras [0007]-[0008] that the photovoltaic conversion efficiency is a variable that can be modified by varying the distance between two adjacent microelectrode columns.
Therefore, the photovoltaic conversion efficiency is a variable that can be modified, among others, by varying the distance between two adjacent microelectrode columns.  For that reason, the distance between two adjacent microelectrode columns, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the distance between two adjacent microelectrode columns cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0056548), and further in view of Matsukuma et al (JP H05-013543B2, reference made to attached English machine translation).

Regarding claim 1  Wang discloses a solar cell (Fig. 3 see: wafer based solar cell 5), comprising: 
an N-type semiconductor (Fig. 3 see: N-type semiconductor layer 53); 
a P-type semiconductor, closely combined with-the N-type semiconductor (Fig.  see: P-type semiconductor layer 51), and a PN junction being formed between the P-type semiconductor and the N-type semiconductor (Fig. 3 see: P-N junction 54 formed between N-type semiconductor layer 53 and P-type semiconductor layer 51), and the P-type semiconductor including a plurality of deep trenches ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B); 
a top electrode, directly coupled to the N-type semiconductor (Fig. 3 see: front contact 55 on N-type semiconductor layer 53); and 

Wang does not explicitly disclose the claim 1 limitation “wherein when the P-type semiconductor (21) has a diffusion length T, the distance between the PN junction (23) and each of upper ends of the microelectrode columns (271) are not greater than the 1/2 diffusion length T”.
Matsukuma discloses a solar cell wherein when the P-type semiconductor has a diffusion length T, the distance between the PN junction and each of upper ends of the microelectrode columns are not greater than the 1/2 diffusion length T (Matsukuma, Pages 4-5 of Translation, under [Example], Fig. 1 see recitation “when the depth of the protruding portion is set so that the base thickness of the solar cell element in this portion is less than or equal to half of the carrier diffusion length of the base and the ratio of the back surface of the protruding portion to the entire area of the back surface is increased, the conversion efficiency of the solar cell element increases” where this base thickness is equivalent to the distance between the upper ends of  projected 
Matsukuma teaches by reducing the thickness of the base to a half or less of the minority carrier diffusion length of the base above the protruding portion (claimed microelectrode column), Matsukuma teaches this improves the conversion efficiency of the solar cell element (Matsukuma, Pages 4-5 of Translation, under [Example]).
Matsukuma and Wang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Wang in view of Matsukuma such that the P-type semiconductor has a diffusion length T, where the distance between the PN junction and each of upper ends of the microelectrode columns are not greater than the 1/2 diffusion length T as taught by Matsukuma (Matsukuma, Pages 4-5 of Translation, under [Example], Fig. 1 see recitation “when the depth of the protruding portion is set so that the base thickness of the solar cell element in this portion is less than or equal to half of the carrier diffusion length of the base and the ratio of the back surface of the protruding portion to the entire area of the back surface is increased, the conversion efficiency of the solar cell element increases” where this base thickness is equivalent to the distance between the upper ends of  projected aluminum silicon alloy layer 10’ and the main surface 17 where the pn junction between n-type layer 14 and p-type base layer 12 is located) as Matsukuma teaches by reducing the thickness of the base to a half or less of the minority carrier diffusion length of the base above the protruding portion (claimed microelectrode column), Matsukuma teaches this improves the 

Regarding claim 2 modified Wang discloses the solar cell of claim 1, wherein the deep trench is a hollow structure, and an external surface of the microelectrode column being closely attached to the deep trench and electrically coupled to the P-type semiconductor ([0019], Fig. 3 see: rear contact 56 having regions coated on the inner surfaces of etched regions 57, analogous to the claimed hollow microelectrode columns).  

Regarding claim 3 modified Wang discloses the solar cell of claim 1, wherein the deep trench has two extension lines formed on both sides of the deep trench to define an acute angle (θ) ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B having tapered sides and thus has two extension lines that define an acute angle (θ) as in Fig. 5C of applicant’s instant drawings).  

Regarding claim 4 modified Wang discloses the solar cell of claim 1, wherein the microelectrode column has a cross section in a substantially rectangular, square, rhombus, circular, polygonal, elliptic or wavy shape ([0019]-[0022], Fig. 3 see: P-type semiconductor layer 51 having a plurality of independent holes or deeply-etched structures 52 having shapes as in para [0018] and either Figs. 2A-2B where rear 

Regarding claim 10 Wang discloses a solar cell (Fig. 3 see: wafer based solar cell 5) and although the embodiment is described for a P-type semiconductor wafer, Wang teaches the deeply-etched structures can be applied to a solar cell formed from an N-type semiconductor wafer and having the like structures as shown in Fig. 1 and Fig. 3 (para [0021]) and in such a switched configuration for Fig. 3, the solar cell would comprise:
an N-type semiconductor (Fig. 3, see: layer 51); 
a P-type semiconductor (Fig. 3, layer 53), tightly combined with the N-type semiconductor, and a PN junction being formed between the P-type semiconductor and the N-type semiconductor (Fig. 3, P-N junction 54), and the N-type semiconductor (62) including a plurality of deep trenches (Fig. 3, independent holes or deeply-etched structures 52); 
a top electrode (Fig. 3, rear contact 56), directly coupled to the N-type semiconductor, and including a plurality of microelectrode columns that are embedded into the deep trenches (Fig. 3 see: rear contact 56 having regions coated on the inner surfaces of etched regions 57, analogous to the claimed microelectrode columns); and 
a bottom electrode (Fig. 3, front contact 55), coupled to the P-type semiconductor (Fig. 3, layer 53), wherein the bottom electrode  and each of the microelectrode columns are integrally formed (Fig. 3, see: front contact 55 is broadly considered integrally formed with portions of rear contact 56 coated on etched regions 57 as all 
The N-type semiconductor of Wang inherently has a diffusion length T but Wang does not explicitly disclose the claim 10 limitation “the distance between4Serial No. 16/114,235 the PN junction (63) and each of lower ends of the microelectrode columns (671) are not greater than the 1/2 diffusion length T”.
Matsukuma discloses a solar cell wherein when the semiconductor base layer has a diffusion length T, and the distance between the PN junction and each of upper ends of the microelectrode columns are not greater than the 1/2 diffusion length T (Matsukuma, Pages 4-5 of Translation, under [Example], Fig. 1 see recitation “when the depth of the protruding portion is set so that the base thickness of the solar cell element in this portion is less than or equal to half of the carrier diffusion length of the base and the ratio of the back surface of the protruding portion to the entire area of the back surface is increased, the conversion efficiency of the solar cell element increases” where this base thickness is equivalent to the distance between the upper ends of  projected aluminum silicon alloy layer 10’ and the main surface 17 where the pn junction between n-type layer 14 and p-type base layer 12 is located).
Matsukuma teaches by reducing the thickness of the base to a half or less of the minority carrier diffusion length of the base above the protruding portion (claimed microelectrode column), Matsukuma teaches this improves the conversion efficiency of the solar cell element (Matsukuma, Pages 4-5 of Translation, under [Example]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Wang in view of Matsukuma such that the distance between the PN junction of Wang and each of upper ends of the microelectrode columns of Wang are not greater than the 1/2 diffusion length T as taught by Matsukuma (Matsukuma, Pages 4-5 of Translation, under [Example], Fig. 1 see recitation “when the depth of the protruding portion is set so that the base thickness of the solar cell element in this portion is less than or equal to half of the carrier diffusion length of the base and the ratio of the back surface of the protruding portion to the entire area of the back surface is increased, the conversion efficiency of the solar cell element increases” where this base thickness is equivalent to the distance between the upper ends of  projected aluminum silicon alloy layer 10’ and the main surface 17 where the pn junction between n-type layer 14 and p-type base layer 12 is located) as Matsukuma teaches by reducing the thickness of the base to a half or less of the minority carrier diffusion length of the base above the protruding portion (claimed microelectrode column), Matsukuma teaches this improves the conversion efficiency of the solar cell element (Matsukuma, Pages 4-5 of Translation, under [Example]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0056548) in view of Matsukuma et al (JP H05-013543B2, reference made to attached English machine translation) as applied to claims 1-4 and 10 above, and further in view of Lewerenz (US 2007/0028957).

Regarding claim 5 modified Wang discloses the solar cell of claim 1, but does not explicitly disclose wherein the distance between two adjacent microelectrode columns is not greater than the diffusion length T.
Lewerenz discloses in paras [0007]-[0008] a distance between two adjacent electrode columns (Fig. 1, metal nanoemitters NE) D is ≤                 
                    √
                    2
                
            L where L is the diffusion length which entirely overlaps applicant’s claimed range where the distance between two adjacent microelectrode columns is not greater than the diffusion length. Lewerenz discloses in paras [0007]-[0008] that the photovoltaic conversion efficiency is a variable that can be modified by varying the distance between two adjacent microelectrode columns.
Therefore, the photovoltaic conversion efficiency is a variable that can be modified, among others, by varying the distance between two adjacent microelectrode columns.  For that reason, the distance between two adjacent microelectrode columns, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the distance between two adjacent microelectrode columns cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the distance between two adjacent microelectrode columns in the solar cell of Wang to obtain the desired photovoltaic conversion efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726